FILED
                                                                  MARCH 23, 2017
                                                             In the Office of the Clerk of Court
                                                           WA State Court of Appeals, Division Ill




                    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                       DIVISION THREE

     In the Matter of the Guardianship of         )          No. 32979-8-111
                                                  )
     PAULA A. FOWLER.                             )
                                                  )
                                                  )
                                                  )
     PAULA A. FLOWER and                          )
     JOSEPH VALENTE,                              )
                                                  )         UNPUBLISHED OPINION
                           Respondents,           )
                                                  )
               v.                                 )
                                                  )
     LIN O'DELL,                                  )
                                                  )
                           Appellant.             )

               PENNELL, J. -Lin O'Dell served as Paula Fowler's limited guardian. Ms. O'Dell

     appeals the superior court's findings of fact, conclusions oflaw, arid order on show cause

     that found Ms. O'Dell violated several statutes and standards of practice and ordered her

     to (1) pay investigative fees, and (2) disgorge excessive service fees of $2,591.50. Ms.

     O'Dell appeals, arguing the superior court's order violated her due process rights. We
;
I
1    affirm.


I
i
1
_,
l
     No. 32979-8-111
     In re Guardianship ofFowler


                                              FACTS

            In 2007, Ms. O'Dell was appointed as limited guardian of Ms. Fowler and her

     estate. In 2013, at a hearing to consider the guardian's proposed annual report,

     accounting and budget, the court noted concerns with Ms. O'Dell's performance. The

     court subsequently entered an order to show cause, detailing 13 suspected violations of

     fiduciary duties, standards of practice, and state statutes. The order required Ms. O'Dell

     to respond and provide the court with additional information. Ms. O'Dell timely

     responded, providing the court with what it characterized as "voluminous material."

     Report of Proceedings (RP) (Dec. 31, 2013) at 7, 12; Clerk's Papers (CP) at 277. Upon

     receiving Ms. O'Dell's submission, the court appointed Joseph Valente as investigator

     and special master to review the matter and answer specified questions.

            Mr. Valente reviewed the guardianship file, including Ms. O'Dell's recent

     submission of materials and declarations from Ms. O'Dell and Ms. Fowler. He also

     followed up directly with Ms. O'Dell for additional information. Mr. Valente then filed a

     comprehensive report in response to the court's order. His report did not agree with all

     the allegations set forth in the show cause order. However, the report did include several
I

II   findings that were critical of Ms. O'Dell. Mr. Valente recognized that serving as Ms.

     Fowler's guardian had "been a nightmare for [Ms. O'Dell]." CP at 363. Fortunately, Mr.
l
f
                                                 2
No. 32979-8-111
In re Guardianship of Fowler


Valente concluded Ms. O'Dell's violations of statutes and standards of practice had "no

direct impact" on Ms. Fowler, outside the imposition of some excessive fees. Id. Ms.

O'Dell filed a written response to Mr. Valente's report, disputing his findings.

       On March 4, 2014, the court held a review hearing at which Ms. O'Dell, Mr.

Valente, and Ms. Fowler addressed the court. At no time prior to or during the hearing

did Ms. O'Dell request an evidentiary hearing.

       At some point after the hearing, the court issued proposed findings of fact and

conclusions of law. 1 Ms. O'Dell then filed a detailed written objection claiming, among

other things, that the court's procedure violated due process because no witnesses were

called and there had not been opportunity for cross-examination.

       Shortly after receiving Ms. O'Dell's objection, the court held a presentment

hearing. Ms. O'Dell, Mr. Valente, and Ms. Fowler all addressed the court. During her

remarks, Ms. O'Dell criticized the court's procedures and claimed she had not been given

a sufficient opportunity to respond to Mr. Valente's report. The court disagreed with Ms.

O'Dell's procedural concerns, though it noted the court bore some responsibility for

failing to promptly "raise specific issues" in the guardianship. RP (Nov. 20, 2014) at 46.




       1
         The record on appeal does not include the court's proposed findings or the date
of its submission to the parties.

                                             3
      No. 32979-8-III
      In re Guardianship ofFowler


      Ultimately the court entered final written findings and conclusions which were consistent

      with the recommendations in Mr. Valente's report. The court ordered (1) Ms. O'Dell pay

      $3,000.00 to Mr. Valente for his services as investigator and special master, (2) Ms.

      O'Dell disgorge to the guardianship estate $2,591.50, and (3) dismissal of the

      Washington limited guardianship.

             Ms. O'Dell appeals.

                                               ANALYSIS

             Ms. O'Dell contends the superior court erred by failing to hold an evidentiary

      hearing to resolve disputed issues of fact she established in her declaration and in

      response to the show cause order. According to Ms. O'Dell, the court essentially

      employed a summary judgment procedure to rule against her without following CR 56(c).

      We review the superior court's disposition for abuse of discretion. In re Guardianship of

      Cornelius, 181 Wn. App. 513,528,326 P.3d 718 (2014).

             No statute or court rule requires a trial or evidentiary hearing prior to termination
'.I

      of a guardianship. Both RCW 11.88.120(1) and the former RCW 11.88.120(1) and (4)

      ( 1991) provide that a court, for good reason, may modify or terminate a guardianship and

      grant relief "as it deems just and in the best interest of the incapacitated person."

      Supplementing this, the legislature has given courts "full and ample power and authority



                                                    4
No. 32979-8-III
In re Guardianship of Fowler


... to administer and settle ... [a]ll matters concerning the estates and assets of

incapacitated ... persons." RCW l l.96A.020(l)(a); see In re Guardianship of McKean,

136 Wash. App. 906, 913-14, 151 P.3d 223 (2007). RCW 1 l.96A.020(2) grants the court

"full power and authority to proceed ... in any manner and way that to the court seems

right and proper."

       Perhaps recognizing the lack of statutory support, Ms. O'Dell couches her

argument in terms of due process. She claims the fundamental principles of due process

required the court to hold an evidentiary hearing prior to terminating the guardianship and

imposing approximately $5,000 in costs and fees. We do not dispute that Ms. O'Dell was

entitled to due process prior to imposition of the superior court's final order. However,

due process is a flexible concept that does not demand a strict set of procedures in every

situation. Mathews v. Eldridge, 424 U.S. 319,334, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976).

To comport with due process, a court procedure must provide notice and a meaningful

opportunity to be heard. Morrison v. Dep 't ofLabor & Indus., 168 Wash. App. 269, 273,

277 P.3d 675 (2012).

       No due process violation occurred here. Prior to issuance of the final order, the

court provided Ms. O'Dell with detailed written notice of its concerns. Not only did Ms.

O'Dell receive notice in the form of the superior court's initial order to show cause, she


                                             5
No. 32979-8-III
In re Guardianship of Fowler


also received the more comprehensive report by Mr. Valente. Ms. O'Dell was given

ample opportunity to respond to both documents. She submitted a lengthy written

response to the order to show cause and also responded in writing to Mr. Valente's report.

After the show cause and review hearings, Ms. O'Dell filed a written objection to the

court's proposed findings. She addressed the court orally during hearings held before

each of the court's orders. At no point during this process did Ms. O'Dell request an

evidentiary hearing. 2

       We are unmoved by Ms. O'Dell's complaint that the superior court improperly

considered unswom testimony that had not been subject to cross-examination. With the

exception of the declaration from Ms. Fowler, 3 the only factual information considered by

the court came from Ms. O'Dell. Mr. Valente was not a witness. His review was limited

to existing court records and information supplied by Ms. O'Dell. The accuracy and

reliability of the hearings would not have been enhanced by requiring Mr. Valente to

present his findings as a witness, subject to cross-examination.



       2
         Ms. O'Dell first raised her concerns regarding the court's procedures in her
objection to the court's proposed findings. However, even at that late date Ms. O'Dell
never requested an evidentiary hearing.
       3 Ms. Fowler's declaration is referenced in Mr. Valente's report, but it does not

appear to be part of the record on appeal. In any event, Ms. O'Dell's claims on appeal
pertain to the superior court's reliance on Mr. Valente's report, not Ms. Fowler's
declaration.

                                             6
No. 32979-8-111
In re Guardianship of Fowler


       Because the procedure utilized by the superior court comported with due process,

we affirm the order terminating Ms. Fowler's guardianship and requiring disgorgement of

excessive service fees. Ms. O'Dell separately appeals the provision of court's order

requiring payment of Mr. Valente's fees. Her arguments rest entirely on her due process

claims regarding the perceived need for an evidentiary hearing. Because we disagree

with Ms. O'Dell's position, her argument regarding fees is rejected as well.

                           APPELLATE ATTORNEY FEES

       Mr. Valente asks this court to award attorney fees, citing to RCW 11.96A.150,

which permits us to award attorney fees "in such amount and in such manner as the court

determines to be equitable." We respectfully decline this request. While the court

appreciates Mr. Valente's assistance throughout this case, his participation on appeal was

largely a result of his own volition, in order to secure payment of the fees awarded by the

superior court. See Commissioner's Ruling, In re Guardianship ofFowler, No. 32979-8-

111 (Wash. Ct. App. Apr. 2, 2015). That goal has been accomplished. Meanwhile, at least

some equities weigh in Ms. O'Dell's favor, including the significant financial obligations

imposed by the superior court as well as the difficulties encountered by Ms. O'Dell in

working on Ms. Fowler's case. The court declines to impose further financial burdens on

Ms. O'Dell in the form of attorney fees.



                                             7
No. 32979-8-111
In re Guardianship of Fowler


                                      CONCLUSION

       The orders of the superior court are affirmed, and Mr. Valente's request for

appellate fees is denied.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:



(..,_,,_,_